Citation Nr: 1222161	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO. 10-38 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran had verified active duty in the Army from July 2005 to December 2005 and from July 2007 to October 2008. He also had additional service in the Army Reserve.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 RO rating decision that, in pertinent part, denied service connection for irritable bowel syndrome. 

This matter was previously before the Board in June 2011, at which time the Board remanded the claim for additional development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional VA medical records documenting continued treatment for bowel complaints.

The Veteran has submitted additional evidence without a waiver of his evidence considered as an initial matter by the RO. See 38 C.F.R. §19.9. However, as the Veteran's claim is being remanded for additional development, the Veteran is not prejudiced by the Board's review of that evidence.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has IBS and that it either started shortly prior to or during his active duty service in Iraq in 2007.

In the June 2011 remand, the Board directed the RO/AMC to contact the Veteran to request information regarding additional pertinent treatment records and to afford him a current VA examination to determine whether he has IBS related to his service. The Board also directed the RO/AMC to verify the Veteran's periods of service (including active duty, active duty for training and inactive duty training) in the Army or Army Reserve, specifically including since the last verified period ending in October 2008. The Board further directed the RO/AMC to attempt to obtain any service treatment records pertaining to the Veteran's service.

Following the June 2011 remand, the AMC requested treatment information from the Veteran in August 2011 and March 2012. The Veteran provided a letter in April 2012 to report that he did not have any service treatment records.

The AMC also initiated a request for a VA examination on August 10, 2011. The AMC then determined that the Veteran failed to report for his examination on August 30, 2011.

The Veteran claims that he did not confirm a VA examination and the record is unclear as to whether he would have been able to report to such a VA examination if the request had been received. In a May 2012 letter, the Veteran reported that he had been working in Kuwait the previous year, including at the time the VA examination was scheduled. He further noted that he has since moved to Afghanistan, due to his job. He also requested that no appointments be scheduled for him while he is deployed and submitted a Department of Defense letter of authorization indicating that his current deployment period would end January 31, 2013. 

In the May 2012 letter, the Veteran further reported that he had previously been informed by his VA doctors that he would not receive a diagnosis of IBS until he receives a colonoscopy and that although he has not yet had one he would be willing to undergo the procedure upon his return to the United States.

Additionally, as more fully documented in the June 2011 Board decision, the Veteran has reported problems with diarrhea since his 2007 deployment to Iraq and his post-service VA medical records document treatment for gastrointestinal problems, including possible IBS. Furthermore, a post-service December 2008 VA general medical examination report did not refer to IBS or to any other gastrointestinal problems, but  a July 2009 VA intestines examination report included a diagnosis of intermittent diarrhea, with a "problem" of IBS. No medical opinion is of record clearly confirming a diagnosis of IBS and relating it etiologically to the Veteran's active service. 

Given the questions surrounding whether the Veteran would have been able to attend the requested VA examination and the continued question of whether the Veteran has IBS related to his service, the Board finds that the Veteran should be provided with an additional opportunity to receive a VA examination, after he returns from his deployment to the United States after January 2013. In his May 2012 statement, the Veteran reported that contacting him at his indicated email address may be the best way to contact him directly about his claim.

In the June 2011 remand, the Board also noted that as the Veteran's periods of service in the Army Reserve had not been verified, and that another attempt should be made to verify his periods of active duty, active duty for training, and inactive duty training with the Army or Army Reserve. The Board also directed the RO/AMC to obtain any additional available service treatment records. Although the AMC found that service treatment records could not be found in a March 2012 memorandum, it also indicated that a PIES request failed to verify whether the Veteran was on a period of active duty for training on August 27, 1997 or any time in August 2002. Such findings are not consistent with the Board's request to verify ALL periods of active duty, active duty for training, and inactive duty training with the Army or Army Reserve. 

The development directed by the Board in its last remand thus does not appear to have been accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). As such, the RO/AMC is directed to obtain that information.

As this matter is being remanded again, the RO/AMC should verify whether the Veteran's service treatment records have been located since its last search for those records and if possible associate them with the claims file. The Veteran should also be afforded another opportunity to advise the VA of the existence of potentially pertinent records. 

The Board also notes that the last VA medical records associated with the claims file were from February 2012. The RO/AMC should obtain and associate with the claims file all outstanding VA medical records relating to the Veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from February 2012 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. The RO/AMC shall contact the Veteran and request that he clarify whether there are any new outstanding private medical records pertaining to his claims and provide the appropriate authorization forms for obtaining such records. If the Veteran wishes for the RO/AMC to attempt to obtain those records and returns the appropriate authorization forms, the RO/AMC shall attempt to obtain those records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. The RO/AMC shall contact the National Personnel Records Center (NPRC) or any other official channels to verify ALL of the Veteran's periods of active duty, active duty for training, and inactive duty for training. 

4. The RO/AMC shall search for the Veteran's service treatment records. If the search for any such records continues to yield negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

5. Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate gastroenterology examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed IBS and service. 

The examination should be scheduled AFTER the Veteran's return from deployment (January 31, 2013). The RO/AMC should confirm the Veteran's return to the United States prior to scheduling the examination. 

Based on examination findings, including if appropriate any diagnostic studies the examiner deems necessary, and a review of the claims file, including treatment records, statements, and a copy of this remand and the June 2011 remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have IBS or any other diagnosed gastrointestinal disorder?  

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed IBS or other gastrointestinal disorder is etiologically related to a period of the Veteran's active duty or active duty for training service (specifically including his 2007 active duty deployment to Iraq)? 

For purposes of the opinion being sought, the examiner should specifically consider the following:

	any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

5. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


